ORDER

PER CURIAM.
Movant appeals from the motion court’s dismissal, for untimely filing, of his Rule 24.035 motion for post-conviction relief. We affirm.
Movant’s motion was filed well past the filing deadline. There is no merit to his contention that the time limitation of Rule 24.035(b) operated to arbitrarily deny him his right to due process. The time limitation of Rule 24.035(b) is reasonable, constitutionally valid, and mandatory by its terms. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom., Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). The time limitation does not violate movant’s right to due process or equal protection. Kendrick v. State, 804 S.W.2d 386, 387 (Mo.App.1991).
No error of law appears, and no prece-dential value would be served by further opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).